—In a proceeding pursuant to Family Court Act article 7, the appeal is from an order of disposition of the Family Court, Dutchess County (Brands, J.), dated July 21, 1997, which, upon determining that the appellant violated a term of probation imposed by an order of disposition of the same court dated February 21, 1996, adjudicating him to be a person in need of supervision, vacated the term of probation and committed the appellant to the care and custody of the Dutchess County Department of Social Services for a period of one year.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Family Court did not err in receiving hearsay evidence at the dispositional hearing. It has been held that hearsay evidence is admissible *621at a dispositional hearing as long as it is material and relevant (see, People ex rel. Cusano v Leone, 43 NY2d 665, 668, n 2; Matter of Nathan M., 56 AD2d 554; Family Ct Act § 745 [a]). The challenged hearsay in the instant case met that standard since it demonstrated why the appellant was not a suitable candidate for home supervision.
To the extent that the appellant contends that the Family Court failed to impose the least restrictive available disposition, his contentions are academic since the dispositional order has expired pursuant to its terms (see, Matter of Randy SS., 226 AD2d 799; Matter of C. Children, 169 AD2d 481). Miller, J. P., Thompson, McGinity and Luciano, JJ., concur.